Donald L. Corbin, Justice, dissenting. I dissent. I agree with the majority’s posture in finding error in failure of the chancellor to award the Lotzes twice the amount of all interest which had been paid on the note. I agree with the chancellor’s voiding of all remaining interest. However, I disagree with the majority’s reversal of the chancellor’s order requiring the Lotzes to continue making monthly payments of $400.00 per month. The majority reasons that if the payments of $400.00 per month are left intact, the contract will have been altered because part of each payment that would have been applied to interest would now be applied to principal, resulting in the termination of the contract sooner than contemplated. Thus, says the majority, this would give the Cromers the benefit of the use of the Lotzes’ money earlier than if the payments were reduced. In my view, the majority most certainly has altered the parties’ contract by modifying the chancellor’s order as it has today. The Lotzes agreed to repay the loan at $400.00 per month. This is what they contracted to do and this scheme should be continued. Forgotten is the fact that the Cromers financed the purchase of real property that the Lotzes obviously wanted and are presumably now enjoying. A chancellor may fashion any remedy that is reasonable and justified by the proof. Whitten Dev., Inc. v. Agee, 256 Ark. 968, 511 S.W.2d 466 (1974). I fail to see anything unreasonable in keeping the contracted monthly payment of $400.00 per month intact. The payment of $400.00 per month was the axiom of the overall agreement. How the $400.00 per month was to be applied to interest and principal was secondary to the agreement. I see more of a practical problem in following the majority’s approach. It will entail forcing each party to an amortization schedule in order to comply with the ordered repayment schedule. The payment will never be the same from month to month during the life of the note. Thus, we are setting in motion a contract change each month. Here, we have superimposed our judgment over that of the chancellor — why have him if we are going to be the decision-maker? The majority has confused the usual role of chancery and appellate courts. It has consistently been our rule that appellate courts defer to the superior position of the chancellor in assessing the evidence presented to him. See Hawn v. Hawn, 8 Ark. App. 69, 648 S.W.2d 819 (1983) (Cracraft, J., dissenting). I cannot in good conscience say that this chancellor was clearly erroneous in his findings of fact nor was his methodology of repayment unreasonable. Glaze, J., joins in this dissent.